4 So.3d 797 (2009)
In re Exkano Kenja PHILSON.
No. 2009-OB-0239.
Supreme Court of Louisiana.
March 10, 2009.

ORDER
The Office of Disciplinary Counsel ("ODC") commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. These matters involve a pattern of neglect, misappropriation of client funds, failure to refund unearned fees, and dishonest conduct. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Exkano Kenja Philson, Louisiana Bar Roll number 27036, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Exkano Kenja Philson for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Exkano Kenja Philson shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana